DETAILED ACTION                                                                                                                                                                                                    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I. Claims 1-12, drawn to an apparatus to cover a head, classified in CPC A42B1/046.
Invention II. Claims 13-20, drawn to a method of wearing a head cover, classified in CPC A41D2400/44.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product, as claimed, can be used in a materially different process such as a process of protecting one’s hair after during athletic activity by securing the lower portion of the head cover around a braid or pony tail.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Aasheesh Shravah on June 14, 2022 a provisional election was made without traverse to prosecute Invention I (the apparatus to cover a head), claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 13-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Accordingly, claims 1-20 are pending in this application, with an action on the merits to follow regarding claims 1-12.
Claim Objections
Claim 8 is objected to because of the following informalities: 
Claim 8 recites the limitation "the same material" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9, and 11 (and claims 6-8 and 10-12 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite as it recites, “a mask provided at the lower portion of the head cover; a first ear portion provided on a first side of the lower portion of the mask”.  As can be seen in the figures, the mask 120 is not a separate structure and is instead the bottom portion of the lower portion.  Therefore, it is unclear how a mask is provided at the lower portion.  Further, there is insufficient antecedent basis for the limitation "the " in line 6 of the claim.  And it is unclear if “the lower portion” is referring to the previously recited lower portion or if the lower portion has a mask portion and the mask portion has a lower portion such that essentially the lower portion has a lower portion.  Examiner respectfully suggests amending the claim to recite first and second portions and then the second portion comprising a mask portion at a lower terminal end portion, etc.
Claims 1 (line 3) and 11 (line 2) are indefinite as each recites, “a user’s head”.  As a user’s head was previously recited in line 2 of claim 1, it is unclear if the subsequent recitations are referring to the same user and the same head or a different user and/or different head.  Examiner respectfully suggests amending to recite, “[[a]] the user’s head”.
Claims 1, 3, and 5 each recites, “a user’s ear”.  As a user was previously recited in claim 1 when reciting “a user’s head”, it is unclear if “a user’s ear” is referring to the same user or a different user.  Examiner respectfully suggests amending to recite, “[[a]] the user’s ear” or reciting “an ear of the user” in the first instance and “the ear of the user” in subsequent instances.
Claims 1 and 9 each recites, “a user’s face”.  As a user was previously recited in claim 1 when reciting “a user’s head”, it is unclear if “a user’s face” is referring to the same user or a different user.  Examiner respectfully suggests amending to recite, “[[a]] the user’s face” or reciting “a face of the user” in the first instance and “the face of the user” in subsequent instances.
Claims 2 and 4 are indefinite as each recites, “a plurality of openings are provided on the first ear portion”.  It is unclear if “a plurality of openings” is in addition to the “at least one opening” recited in claim 1 or if it includes the “at least one opening”.  Examiner respectfully suggests amending claim 2  to recites, “wherein the at least one opening comprises a plurality of openings” and amending claim 4 similarly.
Claim 5 is indefinite as it recites, “wherein the plurality of openings on the first ear portion and the second ear portion comprise three elongated openings configured to be secured around a user's ear.”  It is unclear if there are three elongated openings total or if there are three elongated openings on the first ear portion and three elongated openings on the second ear portion. Further, it is still unclear if the elongated openings are in addition to or includes the at least one opening.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-12 (as best as can be understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leftenant (US 2010/0043122).
Regarding claim 1, Leftenant discloses apparatus to cover a head (10), comprising: a head cover (12/14) configured to cover a user's head (as can be seen in Fig. 1), the head cover including an upper portion (12) configured to be provided over a user's head (as can be seen in Fig. 1) and a lower portion (14) extending from the upper portion (see Fig. 17); a mask (30, as best as can be understood, the mask of Applicant’s is a portion of the lower portion, as shown in at least Fig. 1 of the instant application, and therefore, as 30 of Leftenant is capable of covering a face, it can be considered the mask) provided at the lower portion of the head cover (as can be seen in at least Fig. 17, 30 is the bottom portion of 14); a first ear portion (see annotated Fig. 17, considered an ear portion as it is capable of being brought across the face of the user to an ear of at least one user) provided on a first side (side shown in Fig. 10 and 17) of the lower portion of the mask (as seen in Fig. 17); and a second ear portion (not shown in Fig. 17, but is the same portion on the opposite side of the lower portion shown in annotated Fig. 18) provided on a second side (side seen in Fig. 11) of the lower portion of the mask opposite the first side (as can be understood from Figs. 10-11 and 17-18); wherein the first ear portion includes at least one opening (58 on the first side of the lower portion) configured to be secured around a user's ear such that the mask covers a user's face (as on at least one wearer, 30 is capable of being wrapped around a user’s face and hooked on an ear via 58).
Regarding 8, Leftenant discloses wherein the head cover (12) and mask (30) are a unitary piece made of the same material (material 50 is used to make 12/14/30, and the final product creates a whole unit, therefore they are unitary of the same material).
Regarding claim 9, Leftenant discloses wherein the mask (30) extends at a length from a rear of the upper portion (see annotated Fig. 17, as 30 is a distance from a rear of 12) such that the lower portion can be applied around a user's face (as 14 has 30 at its end and has some length to it, at least part of the lower portion can be around the user’s face).
Regarding claim 10, Leftenant discloses further comprising: a first elongated portion (26) provided on a first side (side shown in Figs. 10 and 17) of the upper portion (12); and a second elongated portion (28) on a second side (side shown in Fig. 11) opposite the first side of the upper portion (as can be seen best in Figs. 10 and 11, there is an elongated portion on each side of 12).
Regarding claim 11, Leftenant discloses wherein the first elongated portion (26) and second elongated portion (28) are configured to be tied to each other around a user's head to secure the head cover to the user's head (as shown in Figs. 24-25).
Regarding claim 12, Leftenant discloses wherein the first elongated portion and second elongated portion have a rectangular shape (as seen in Figs. 10-11) and are approximately 1 foot to approximately 3 feet in length each (as 26 and 28 are cut from fabric piece 50, see paras. 0053-0055, and each 50 is 29 inches long, see para. 0052, then the elongated portions would be at least approximately more than 1 foot).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Leftenant as applied to claim 1 above, and further in view of Carter (US 2010/0100999).
	Regarding claim 2, Leftenant discloses an opening (attachment slit 58) provided on the first ear portion of the mask (see annotated Fig. 17), but does not discloses a plurality of openings are provided on the first ear portion of the mask.
	Carter teaches a durag type head covering comprising a plurality of attachment points (4) provided on the first ear portion of the mask (as can be seen in Fig. 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add additional attachment slits to the ear portions of the apparatus of Leftenant as taught by Carter in order to create a better seal around the hair (see para. 0021 of Carter).  Further, Examiner notes such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04.
	Regarding claim 3, the modified apparatus of Leftenant discloses wherein the plurality of openings (58 of Leftenant as modified to be a plurality by Carter) comprise three elongated openings (as 58 of Leftenant is elongated and as Carter shows more than 3, when duplicated 58, there would be at least 3 total) configured to be secured around a user's ear (as the plurality of 58 of Leftenant are would be capable of being secured around at least a portion of at least one user’s ear).
Regarding claim 4, Leftenant discloses the opening (attachment slit 58) on the first ear portion (see annotated Fig. 17) and an opening (attachment slit 58) on the second ear portion (as shown in annotated Fig. 17) of the mask (30), but does not expressly disclose wherein a plurality of openings are provided on the first ear portion and the second ear portion of the mask.
	Carter teaches a durag type head covering comprising a plurality of attachment points (4/5) provided on the first ear portion and the second ear portion of the mask (as can be seen in Fig. 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add additional attachment slits to the ear portions of the apparatus of Leftenant as taught by Carter in order to create a better seal around the hair (see para. 0021 of Carter).  Further, Examiner notes such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04.
Regarding claim 5, the modified apparatus of Leftenant disclosed wherein 
wherein the plurality of openings on the first ear portion and the second ear portion (58 of Leftenant as modified to be a plurality by Carter) comprise three elongated openings (as 58 of Leftenant is elongated and as Carter shows more than 3, when duplicated 58, there would be at least 3 total) configured to be secured around a user's ear (as the plurality of 58 of Leftenant are would be capable of being secured around at least a portion of at least one user’s ear).

Claim(s) 6-7 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Leftenant as applied to claim 1 above, and further in view of Drosihn (US 2010/0058513).
Regarding claim 6, Leftenant discloses all the limitations of claim 1 above, but does not expressly disclose further comprising: a binding material provided around a periphery of the opening.
Drosihn teaches a body covering (glove) further comprising: a binding material (seam tape 272-278, see para. 0056) provided around a periphery of the opening (262, as disclosed in para. 0056 and best shown in Fig. 9).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a seam tape as a binding material around a periphery of the opening of the apparatus of Leftenant as taught by Drosihn in order to “reduce any unraveling of the material” (see para. 0056 of Drosihn). 
Regarding claim 7, Leftenant discloses all the limitations of claim 1 above, but does not expressly disclose further comprising: a seam tape provided around a periphery of the opening.
Drosihn teaches a body covering (glove) further comprising: a seam tape (seam tape 272-278, see para. 0056) provided around a periphery of the opening (262, as disclosed in para. 0056 and best shown in Fig. 9).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a seam tape as a binding material around a periphery of the opening of the apparatus of Leftenant as taught by Drosihn in order to “reduce any unraveling of the material” (see para. 0056 of Drosihn). 




    PNG
    media_image1.png
    725
    593
    media_image1.png
    Greyscale

Annotated Figs. 17-18 (Leftenant)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shown are headgear and masks analogous to Applicant’s invention.  For example, Celaya (US 2019/0297980) and Graham (US 2010/0064418) each shows headwear with a wraparound mask portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./           Primary Examiner, Art Unit 3732